DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 11/22/2021, with respect to claims 12-28 have been fully considered and are persuasive. The rejection of claims 12-28 has been withdrawn.
Examiner acknowledges claims 13, 18, 23-24 and 27 have been cancelled.

Allowable Subject Matter
Claims 12, 14-17, 19-22, 25-26 and 28-32 are allowed.
Claims 12, 14-17, 19, 29 and 32 are allowed because the prior art does not teach or make obvious a spacer member movable by a cap moving unit, while the cap moving unit moves a cap member to a separation position, where the cap member is separated from a capping position in an opposite direction to an ejection opening surface. It is this combination of limitations, in combination with the other features and limitations of claim 12 that makes these claims allowable over the prior art of record.
Claims 20-22, 25 and 30 are allowed because the prior art does not teach or make obvious a spacer member movable by a cap moving unit by an abutment surface against which a head unit abuts; wherein the abutment surface includes a first surface having a first height and a second surface having a second height larger than the first height. It is this combination of limitations, in combination with the other features and limitations of claim 20 that makes these claims allowable over the prior art of record.

Claims 26, 28 and 31 are allowed because the prior art does not teach or make obvious a spacer member movable by a moving unit, while the moving unit moves an operation member to a second position. It is this combination of limitations, in combination with the other features and limitations of claim 26 that makes these claims allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853